01/28/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0367



                            No. DA 20-0367

THE CITY OF MISSOULA,

           Plaintiff and Appellee,
     v.

BRIANNE NICOLE RANA,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including March 5, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   January 28 2021